OPINION

Per Curiam:

Erna Frick was injured on the job on August 18, 1970. She earned $747.45 per month. The Commission declared her to be permanently and totally disabled on October 1, 1974, and has paid her permanent total disability benefits since that date.
NRS 616.625 fixes benefits as of the date of injury. On that date NRS 616.580 provided that in cases of permanent total disability, compensation shall be 65 percent of the average monthly wage and that any excess of wages over $320 per month shall not be taken into account in computing such compensation. The Commission has paid her $208.80 per month, that is, 65 percent of $320 per month, pursuant to NRS 616.580 as it existed on the date of injury. She receives an additional $41.60 per month under NRS 616.626.
Contrary to appellant’s contention, the current version of NRS 616.580 does not apply. In the absence of a legislative intent to give an amendment retroactive effect, a compensation act increasing benefits is not retroactive. Virden v. Smith, 46 Nev. 208, 210 P. 129 (1922). There is no suggestion of retro-activity in the statute we are dealing with.
Affirmed.